
	
		I
		111th CONGRESS
		1st Session
		H. R. 3554
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2009
			Mr. Loebsack (for
			 himself, Mr. Brady of Pennsylvania,
			 Mr. Hall of New York,
			 Mr. Pastor of Arizona,
			 Mrs. Capps,
			 Mr. Courtney,
			 Mr. Carney,
			 Mr. Cummings,
			 Ms. Giffords,
			 Ms. Shea-Porter,
			 Mr. Johnson of Georgia,
			 Mr. Massa,
			 Ms. Bordallo,
			 Mr. Stupak,
			 Mr. Driehaus,
			 Mr. Ellsworth,
			 Mr. Murphy of New York,
			 Mr. Bartlett,
			 Ms. Markey of Colorado,
			 Mrs. Dahlkemper,
			 Mr. Minnick,
			 Mr. Connolly of Virginia, and
			 Ms. Loretta Sanchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  inclusion of certain active duty service in the reserve components as
		  qualifying service for purposes of Post-9/11 Educational Assistance Program,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the National
			 Guard Education Equality Act.
		2.Inclusion of
			 certain active duty service in the reserve components as qualifying service for
			 purposes of Post-9/11 Educational Assistance ProgramSection 3301(1) of title 38, United States
			 Code, is amended by adding at the end the following new subparagraph:
			
				(C)In the case of members of the Army National
				Guard or Air National Guard of any State, full-time duty under title 32,
				including such duty—
					(i)under orders from the Governor of a State
				or territory of the United States in response to a domestic emergency;
					(ii)as part of the
				Active Guard Reserve;
					(iii)as part of Air
				Sovereignty Alert;
					(iv)as part of
				Operation Jumpstart;
					(v)in
				response to Hurricane Katrina;
					(vi)as part of an
				airport security mission; or
					(vii)as part of a
				counterdrug
				activity.
					.
		3.Discharge from
			 service in the reserve components for service-connected
			 disabilitySubparagraph (B) of
			 section 3311(b)(2) of title 38, United States Code, is amended to read as
			 follows:
			
				(B)after completion of service described in
				subparagraph (A), is discharged or released from—
					(i)active duty in the
				Armed Forces for a service-connected disability; or
					(ii)a
				reserve component for a service-connected
				disability.
					.
		4.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date that is 90 days after the date of the
			 enactment of this Act.
		
